          Case 1:18-mj-00163-SAB Document 28 Filed 07/20/20 Page 1 of 3


                         IN THE UNITED STATES DISTRICT COURT
                                        For The
                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                       Case No. 1:18-mj-00163-SAB

                  Plaintiff,
v.                                              DEFENDANT’S STATUS REPORT ON
                                                UNSUPERVISED PROBATION
MARIO J. TOMAS,

                 Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

        Convicted of:                   Driving a Motor Vehicle at any time when that Person's Driving
                                        Privilege is Suspended or Revoked for a Conviction of Violation
                                        Section 23151 or Section 23153 If the Person So Driving has
                                        Knowledge of the Suspension or Revocation
        Sentence Date:                  January 15, 2020
        Review Hearing Date:            July 23, 2020
        Probation Expires On:           August 27, 2020 (ECF No. 24)


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒      Obey all federal, state and local laws; and

 ☒      Monetary Fines & Penalties in Total Amount of: $500.00 fine and $10.00 special assessment.

 ☒      Community Service hours Imposed of: 0

 ☒      Other Conditions: complete DUI Offender Program
         Case 1:18-mj-00163-SAB Document 28 Filed 07/20/20 Page 2 of 3


COMPLIANCE:

☐      Defendant has complied with and completed all conditions of probation described above.

Otherwise:

☒      Defendant has not been arrested, cited or charged with any federal, state or local criminal
       offenses since being placed on probation by this Court.

☒      To date, Defendant has paid his entire financial obligation.

☒      Compliance with Other Conditions of Probation:
       Mr. Tomas is currently enrolled and participating in an 18 month DUI course. Due to concerns
       related to the coronavirus pandemic, the program has temporarily ceased in-person class
       meetings. While Mr. Tomas continues to participate in the program telephonically, his
       anticipated completion date has been delayed due to the change. In light of this, Mr. Tomas
       anticipates filing a formal request to extend probation in order to permit him additional time to
       complete the required course as planned.

GOVERNMENT POSITION:
☒      The Government agrees to the above-described compliance.
☐      The Government disagrees with the following area(s) of compliance:
                                                Government Attorney:

DATED: July 10, 2020                            /s/ William B. Taylor
                                                WILLIAM B. TAYLOR
                                                Special Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):

       In light of the information detailed in this status report, the defendant moves for the
following:
       ☒       that the review hearing set for 7/23/2020 at 10:00 a.m.
               ☒       be continued to September 17, 2020 at 10:00 a.m.; or
               ☐       be vacated.


DATED: July 10, 2020                            /s/ Matthew Lemke                         r
                                                MATTHEW LEMKE
                                                Assistant Federal Defender
                                                Counsel for Mario Tomas




                                                                                                           2
           Case 1:18-mj-00163-SAB Document 28 Filed 07/20/20 Page 3 of 3


                                      ORDER
         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

       ☒       GRANTED. The Court orders that the Review Hearing set for 7/23/2020 at 10:00
a.m. be continued to September 17, 2020 at 10:00 am. The defendant is ordered to appear.

         ☐      DENIED.



IT IS SO ORDERED.

Dated:       July 20, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                                                         3
